Name: Commission Regulation (EEC) No 2414/78 of 17 October 1978 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to school children
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/ 18 Official Journal of the European Communities 18 . 10 . 78 COMMISSION REGULATION (EEC) No 2414/78 of 17 October 1978 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to school children THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), Having regard to Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to school children (3), as amended by Regulation (EEC) No 1039/78 (4), and in particular Article 4 thereof, Whereas experience has shown that Article 3 of and the Annex to Commission Regulation (EEC) No 1598/77 of 15 July 1977 laying down detailed rules for the sale of milk and milk products at reduced prices to school children (5), as last amended by Regu ­ lation (EEC) No 1 546/78 (6), must be clarified in order to ensure the uniform application of the provisions in question ; whereas at the same time a translation error which appeared in the German version of the last amendment to the Regulation should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1598/77 is amended as follows : 1 . In Article 3 (2), the expression 'the second indent of Article 4 ( 1 ) (d)' is replaced by 'the second, third or fourth indent of Article 4 ( 1 ) (d)'. 2. In the Annex, Categories VI 1 and VI 2 are amended to read as follows : 'Category VI 1 Other cheese with a minimum fat content by weight of 40 % in the dry matter. Category VI 2 Other cheese with a minimum fat content by weight of 45 % in the dry matter.' 3 . In the German version, in Article 2 (4), in Article 4 ( 1 ) (b) and in the Annex under Category II, 'halbentrahmte Milch' is in each case replaced by 'teilentrahmte Milch'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1978 . For the Commission Finn GUNDELACH Vice-President ( J ) OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978, p. 6. (3) OJ No L 131 , 26. 5 . 1977, p. 8 . (4) OJ No L 134, 22. 5 . 1978, p. 5 . (5) OJ No L 177, 16 . 7 . 1977, p . 22. (') OJ No L 182, 5 . 7. 1978, p . 10 .